Citation Nr: 0102723	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1983.

The veteran filed a claim initially in May 1995 requesting 
service connection for a right knee injury and a secondary 
condition of the lower back.  Service connection was denied 
for both the right knee injury and the lower back condition 
in October 1995.  A subsequent claim for service connection 
for a low back disorder was adjudicated by the regional 
office (RO) in October 1998 and this is the only claim that 
has been developed for current appellate consideration.

In his notice of disagreement of August 1999, the veteran 
requested a copy of his claims folder.  The Board can not 
find in the current record an indication that a copy of the 
claims folder was provided to the veteran.  This matter is 
referred back to the RO for appropriate action to either 
provide a copy of the claims folder or to document for the 
record that a copy was provided to the veteran.   


REMAND

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the issue on appeal.  

Service medical records do not reveal any complaint or 
treatment of lower back pain.  In his original claim for 
compensation benefits in May 1995, the veteran made no 
reference to any medical treatment for his back in service or 
after service.   Post-service medical records reflect that 
the veteran sought treatment for lower back pain in May 1995, 
at the Department of Veterans Affairs Medical Center (VAMC), 
Houston, Texas.  The triage notes indicate that the veteran 
had been experiencing back pain since November 1993 status 
post injury.  X-rays of the lumbosacral spine were 
interpreted to reveal chronic disc degenerative changes at   
L 3-4.  Post-service medical records show that the veteran 
continued seeking treatment at the Houston VAMC through 1999.  
These records contain several references to a back injury 
that the veteran suffered in 1993 and 1994.  Reference is 
made to a 1993 back injury in a Consultation Sheet from April 
1997 and Progress Notes from July 1997, April 1998 and in 
September 1999.  A description of the 1993 accident, "had 
injury in 93 again while throwing sacks on train car," 
appear in the Progress Notes dated September 2, 1999.  
Reference is made to a 1994 back injury in Progress Notes 
from July 28, 1997 and April 20, 1998. The April 1998 
Progress Notes record the history of the 1994 injury as a 
longshoreman throwing bags.  The July 1997 Progress Notes 
also reference working as a longshoreman and quote the 
veteran as stating, "something popped out November 1994."  
Progress Notes from December 11, 1998, also describe a back 
injury occurring while "lifting flower bags," although no 
reference is made to the date of the injury.  It is unclear 
from the post-service medical records whether the veteran was 
referring to the same accident in every instance or whether 
two different injuries occurred.

Post-service medical records contain three references to a 
back injury that occurred while in service in 1982.  The 
three references are made in Progress Notes in August and 
September 1999.  These records indicate that the 1982 back 
injury resulted from a fall.

The Board further notes that the post-service medical records 
are replete with references to treatment sought at different 
civilian providers.  The records reflect that beginning in 
1993, the veteran was seen by Houston Neurosurgical 
Associates, Dr. Barrash, Chiropractor & Specialists in 
Orange, Port Arthur, Dr. Parrish and Baptist Hospital in 
Orange, Texas.

In light of the veteran's current disability, his varied 
record of treatment and new legislative changes set forth 
below, the Board finds that additional evidence is necessary 
for an equitable disposition of the veteran's claim.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or 
examination of the claimant at Department health-care 
facilities or at the expense of the Department, if the 
claimant furnishes information sufficient to locate 
those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] 
if the evidence of record before the Secretary, taking 
into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent or past 
pertinent medical treatment for lower 
back pain.  Any such relevant records 
should be obtained and associated with 
the claims folder.  

In addition, the veteran should be 
requested to provide as much specific 
information as feasible, including 
identifying information, dates and 
addresses, concerning his reported 
treatment for a lower back disability 
from the following providers: Houston 
Neurosurgical Associates, Dr. Barrash, 
Chiropractor & Specialists in Orange, 
Port Arthur, Dr. Parrish and Baptist 
Hospital in Orange, Texas.  The RO 
should then take appropriate action to 
obtain such records.   

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
low back disorder.

4. Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

